TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 13, 2020



                                       NO. 03-20-00111-CV


          Meyer, Lytton, Allen, Whitaker, Inc. d/b/a MLAW Engineers, Appellant

                                                  v.

                         Neail Hand, Jr. and Patricia Hand, Appellees




      APPEAL FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, KELLY, AND SMITH
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on January 23, 2020.

Meyer, Lytton, Allen, Whitaker, Inc. d/b/a MLAW Engineers has filed a motion to dismiss the

appeal, and having considered the motion, the Court agrees that the motion should be granted.

Therefore, the Court grants the motion and dismisses the appeal. The appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.